Case 2:21-cv-00678-JS-AYS Document 102 Filed 06/18/21 Page 1 of 4 PageID #: 1424



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------X
 In re HAIN CELESTIAL HEAVY METALS
 BABY FOOD LITIGATION,                        CONSOLIDATION ORDER
                                              No. 21-CV-0678(JS)(AYS)
 -------------------------------------------X
 This Document Relates to

 Tipton v. Hain Celestial Group, Inc., et. al.                  No. 21-CV-2887

 -------------------------------------------X

 SEYBERT, District Judge:

             WHEREAS, on May 13, 2021, this Court issued an Order

 consolidating thirteen (13) cases in this District before the

 undersigned    in   In     re   Hain   Celestial     Heavy   Metals   Baby   Food

 Litigation,    Case      No.    21-CV-0678   (the    “Consolidated    Action”),

 wherein Plaintiffs assert claims against Defendant Hain Celestial

 Group, Inc. (“Hain”) for violations of various state consumer

 protection laws and statutes arising out of allegations that Hain

 engaged in deceptive business practices with respect to its baby

 food products by failing to disclose that the products contain

 levels of toxic heavy metals, including arsenic, lead, cadmium,

 and mercury.     (See Consolidation Order, Consolidated Action Dkt.,

 ECF No. 47.)

             WHEREAS, plaintiffs in Tipton et al. v. Hain Celestial

 Group et. al., No. 21-CV-2887 (the “Tipton Action”), have filed a

 consent    motion     to    consolidate      the    Tipton   Action   with    the

 Consolidated Action, representing that Plaintiffs will file an
Case 2:21-cv-00678-JS-AYS Document 102 Filed 06/18/21 Page 2 of 4 PageID #: 1425



 Amended     Complaint       asserting      consumer-protection           type    claims

 against Hain as the sole defendant.             (Mot., ECF No. 10.)

             WHEREAS, Federal Rule of Civil Procedure 42(a) provides

 that a court may consolidate “actions before the court” if they

 “involve a common question of law or fact.”                     Courts have “‘broad

 discretion’       to   determine      whether        to   consolidate         actions.”

 Breakwater Trading LLC v. JPMorgan Chase & Co., No. 20-CV-3515,

 2020 WL 5992344, at *2 (S.D.N.Y. Oct. 9, 2020) (quoting Johnson v.

 Celotex Corp., 899 F.2d 1281, 1284 (2d Cir. 1990)). In determining

 whether to consolidate actions, courts may consider “judicial

 economy,”     which    favors      consolidation,         but    must    ensure       that

 consolidation will not jeopardize “a fair and impartial trial.”

 Johnson, 899 F.2d at 1285.

             WHEREAS,        upon   due     consideration         of     the     parties’

 stipulation, the Court finds that entry of this Order will promote

 judicial economy, avoid duplicative proceedings, and streamline

 adjudication of related matters.

             Accordingly, IT IS HEREBY ORDERED THAT the parties’

 stipulation       is   SO   ORDERED      and,   on    consent,        the     motion    to

 consolidate the Tipton Action is GRANTED. Plaintiffs in the Tipton

 Action    shall    file     an   Amended    Complaint,      consistent         with    the

 Consolidation Order issued in the Consolidated Action, to the

 Tipton Action docket within fourteen (14) days from the date of

 this Order; and

                                            2
Case 2:21-cv-00678-JS-AYS Document 102 Filed 06/18/21 Page 3 of 4 PageID #: 1426



             IT IS FURTHER ORDERD that, pursuant to the Court’s

 Consolidation Order, the Tipton Action is hereby CONSOLIDATED with

 the Consolidated Action pending before the undersigned, and shall

 proceed under lead Case No. 21-CV-0678 as follows: In re Hain

 Celestial Heavy Metals Baby Food Litigation, Case No. 21-CV-0678.

 Except as otherwise provided herein, all future filings shall be

 docketed in lead Case No. 21-CV-0678; and

             IT IS FURTHER ORDERED that, to remain a consolidated

 case member, any forthcoming Amended Complaint SHALL be limited to

 claims asserting violations of various state consumer protection

 laws and statutes arising out of allegations that Hain engaged in

 deceptive business practices with respect to its baby food products

 by failing to disclose that the products contain levels of toxic

 heavy metals, including arsenic, lead, cadmium, and mercury; and

 SHALL NOT assert any personal injury and/or product liability

 claims   for   non-economic    damages.      (See   Consolidation     Order,

 Consolidated Action Dkt., ECF No. 47, ¶¶ 2, 4.)             Plaintiffs are

 warned that failure to comply with these directives may result in

 the Court removing this case from the Consolidated Action.



                                      ***




                                       3
Case 2:21-cv-00678-JS-AYS Document 102 Filed 06/18/21 Page 4 of 4 PageID #: 1427



             The Clerk of the Court is respectfully directed to

 (1) GRANT the motion pending at ECF No. 10 in Case No. 21-CV-2887;

 (2) docket this Order in the Consolidated Action and the Tipton

 Action;    and    (3) consolidate      the   Tipton     Action     with    the

 Consolidated Action.

             The   Court   will   direct   the   Clerk   of   the   Court    to

 administratively close the Tipton Action after receipt and review

 of the forthcoming Amended Complaint.



                                           SO ORDERED.


                                           /s/ JOANNA SEYBERT
                                           Joanna Seybert, U.S.D.J.

 Dated:      June _ 18 , 2021
             Central Islip, New York




                                       4
